646 S.E.2d 252 (2007)
In the Matter of Jon Philip CARR.
No. S07Y1143.
Supreme Court of Georgia.
June 4, 2007.
Jon Philip Carr, Milledgeville, pro se.
Jenny K. Mittelman, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, for appellant.
Gregory L. Fullerton, Chair, Review Panel, Albany, other party representation.
*253 PER CURIAM.
This disciplinary matter is before the Court on the petition of Jon Philip Carr for suspension pending appeal of his felony convictions in the Superior Court of Baldwin County. It is a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony (Rule 8.4(a)(2)), and the maximum penalty for such conduct is disbarment. Rule 8.4(d). The State Bar recommends that the Court accept the petition.
Having considered the petition and response, the Court hereby accepts the voluntary petition and directs that Jon Philip Carr be suspended from the practice of law pending the termination of the appeal of his criminal convictions. See Rule 4-106 of the Georgia Rules of Professional Conduct; In the Matter of Haugabrook, 275 Ga. 201, 563 S.E.2d 844 (2002).
Carr is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary suspension until further order of this Court.
All the Justices concur.